IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE, )
)
V- )
)
WILLIAM BROWN ) ID# 1108002188
EARL HARRIS ) ID# 1108002195
)
Defendants, )

Date Submitted: May 24, 2016
Date Decided: June 2, 2016
Date Modif1ed: June 9, 20161

Upon Defendants ’ Motions to Dz`smz`ss Counts III and 1 V of the Indictment:
DENIED.

Patrick J. Collins, Esquire, Collins & Associates, Wilmington, DE, and Cleon
Cauley, Esquire, The Cauley Firrn, Wilmington, DE. Attorneys for Defendant Earl
Harris.

John S. Malik, Esquire, Attorney at Law, Wilmington, DE, and Christopher S.
Koyste, Esquire, LaW Offlce of Christopher S. Koyste, LLC, Wilrnington, DE.
Attorneys for Defendant William BroWn.

Steven P. Wood, Deputy Attorney General, and James J. Kriner, Deputy Attorney
General, Delaware Department of Justice, Wilmington, DE. Attorneys for the
State.

Jurden, P.J.

l This modifled opinion does not change the Court’s decision to deny Defendants’ Motions to
Dismiss Counts III and IV of the Indictment. See infra notes 31, 35.

I. INTRODUCTION AND PROCEDURAL HISTORY

On July 2, 2012, Defendants William Brown and Earl Harris were indicted
for First Degree Murder (Count I), two counts of Felony Murder First Degree
punishable by death (Counts III & IV), and ten other charges.z In Februaiy 2016,
Defendants filed Motions to Dismiss Counts II-XIII of the indictment based on the
statute of limitations.3

The State did not oppose dismissal of Counts II and V-XIII, but opposed
dismissal of Counts III and IV, which allege Felony Murder First Degree in
violation of ll Del. C. § 636(a)(2).4 On March l4, 2()16, the Court issued an order
granting the Motions with respect to Counts II and V-XIII, and denying
Defendants’ Motion to Dismiss Counts III and IV.S The Court issued an Amended
Order on March 15, 2016, amending the order with respect to Counts III and IV,

deferring decision pending receipt of Defendant Harris’ reply.é

2 Conspiracy First Degree relating to Count I (Count II), Burglary First Degree (Count V),

Aggravated Act of Intimidation (Count VI), Conspiracy Second Degree relating to Count VI
(Count VII), Arson in the Second Degree (Count VIII), Conspiracy Second Degree relating to
Count VIII (Count IX), Arson in the Third Degree (Count X), Conspiracy Second Degree
relating to Count X (Count Xl), Theft of a Motor Vehicle (Count Xll), and Conspiracy Second
Degree relating to C§;»';_r-_z;r¢-_I_i  (Count X-I-`.li`l':}".

3 State v. William f¥%s;rsx'r,r.i, ID # 1103_`!“}€¥2188 ("Brown") D.I. 42; State v. Earl Harris, ID #
I`ZI_,SISDQZ=.IQS ("Harris") D.I. 45.

4 `Hs_’i§“_~;z?z`“.i? 52; Harris 73.

5 Brown D.I. 55; Harris D.1.60_

6 Brown D.I. 56; Harris D.I. 61. Defendant Harris sought and received permission to reply to the
State’s response. Before receiving Defendant Harris’ reply, the Court erroneously issued the
March 14, 2016 Order. Hence, the issuance of the Amended Order. Defendant Harris filed a
reply memorandum on March 18, 2016, which was subsequently joined by Defendant Brown.
Harris D.I. 63; Brown D.I. 68. The State moved to strike the Due Process and Speedy Trial

2

days of return/16 Instead, the State undertook a unilateral initiative to return Brown
to Delaware on August l3, 2014, and Harris to Delaware on November l4, 2014.47
The Court finds that the second Barker factor-the reason for delay-
weighs against both parties.
3. Defendants’ Assertion of the Right to a Speedy Trial
"If and when a defendant asserts his rights are factors of considerable
significance in determining whether there has been a speedy trial violation," and a
defendant’s "failure to assert the right will make it difficult for a defendant to
prove that he was denied a speedy trial."48 This factor "implicitly puts on the
defendant some responsibility to call attention to what he views as an unfair
postponement."lg
Defendants were indicted in July 2012 and did not raise a speedy trial claim
until March l8, 2016, almost a year and a half after returning to Delaware.

Defendants’ nearly four year acquiescence to the delay and silence until this point

are significant.§o The third factor weighs heavily against Defendants.

46 11 Dez. C. § 2542.

47 Brown D_I. 14, 66; Harris D.1. 12, 71.

48 Miadzebm@k, 802 A.zd ar 275.

49 Page v. State, 934 A.Zd 89l, 897-98 (Del. 200'7) (internal quotations omitted).

50 Page, 934 A.2d at 897-98 ("While the failure to demand a speedy trial does not bar a
defendant from raising the issue, Page’s apparent acquiescence to the delays and his silence until
this appeal are significant.").

ll

4. Prejudice to the Defendants

The fourth Barker factor involves an examination into the prejudice to the
Defendants resulting from the delay. The Court weighs the prejudice to the
Defendants in light of the interests that the speedy trial right aims to protect:
(l) preventing oppressive pretrial incarceration; (2) minimizing the anxiety and
concem of the accused; and (3) limiting the possibility that the defense will be
impaired.§l

First, a defendant’s constitutional right to a speedy trial is intended to protect
an unjust, lengthy pretrial incarceration.” As the United States Supreme Court
explained in Barker, "time spent in jail awaiting trial by one presumed innocent
until proven guilty often means loss of a job, disrupts family life, and enforces

- 53
idleness."

With respect to Harris, this interest is diminished because Harris is a
sentenced inmate who is not eligible for release until 2022.54 With respect to

Brown, he asserts no independent basis for his speedy trial claim. However, the

Court notes that Brown is also a sentenced inmate with an anticipated release date

of August 20l6.

5' Barker, 407 U.S. at 532; Ml`a'a'lebrook, 802 A.2d at 276.

52 Mzddz@bm@k, 802 A.zd 31276.

53 Barker, 407 U.s. ar 532.

54 Butler, 2009 WL 1387640, at *3 ("Those interests are diminished where, as here, the
defendant has already been convicted. Having already been convicted, Butler’s only applicable
interest is minimizing his anxiety and concern.").

l2

Second, the right to a speedy trial is designed to minimize the anxiety of the
accused. Even if a defendant is not incarcerated prior to trial, when there is a
delay, a defendant is presumed prejudiced to at least some extent "by living under
a cloud of anxiety."” Harris argues that the anxiety he has had "hanging over his
head since 2012-on a case that was dismissed in 2006-is palpable."56
Defendants were indicted for First Degree Murder and Felony Murder First Degree
in July 20l2, not 2006. Neither Defendant has alleged that they suffered
"excessive concern or anxiety" based on any delay since the 20l2 murder
indictment.$? The inherent anxiety, without more, does not rise to the level of
cognizable prejudice.58 Accordingly, this interest does not weigh heavily in the
Defendants’ favor.

Finally, the most serious interest that the Sixth Amendment safeguards is
limiting the possibility that the defense will be impaired because "the inability of a
defendant [to] adequately prepare his case skews the fairness of the entire

)59

system.’ Defendants make no specific allegations of this type of prejudice.

Rather, Defendants’ argument relates to the delay from the 2007 dismissal of the

55 Mzddzabraak, 802 A.zd ar 277; Barkar, 407 U.s. ar 534 ("of ¢aurse, Barker was prejudiced ta

some extent by living for over four years under a cloud of suspicion and anxiety.").

55 Harris D.l. 63_
57 Cooper, 32 A.3d 988 at *8. "(The second interest does not weigh in Cooper’s favor, as Cooper

has not alleged excessive concern or anxiety.").

55 Bazzar, 2009 WL 1387640, at *3.
59 Barker, 407 U.S. at 532. ("lf witnesses die or disappear during a delay, the prejudice is
obvious. There is also prejudice if defense witnesses are unable to recall accurately events of the

distant past.").
13

Burglary Second Case until the 2012 murder indictment and Defendants’
dissatisfaction with the state of discovery relating to that time period. Defendants
allege that they have no information about witnesses who may have implicated
Defendants in a federal grand jury proceeding. Yet, Defendants have received all
of the material to which they are entitled to at this time pursuant to Superior Court
Criminal Rule 16. In fact, the State has provided additional discovery under a
Protective Order that would not otherwise be discoverable under Rule 16.60
Accordingly, Defendants’ claim that their defense has been impaired is
unsubstantiated.
5. Balancing of Barker Factors

In carefully balancing the Barker factors, and taking into account all relevant
factual circumstances of this particular case, the Court finds that Defendants’ right
to a speedy trial has not been violated. This is a capital murder case, involving a
lengthy investigation conducted by the New Castle County Police Department, the
Federal Bureau of Investigation, and the United States Department of Justice. The
July 2, 2012 indictment involved two Defendants, both incarcerated in different
States at the time, with thirteen charges against each Defendant, including First

Degree Murder and two counts of Felony Murder First Degree.

60 Brown D.I. 53, Motion to Compel Hearing Transcript at l4:4-l6:l9; Harris D.I. 57-,

14

The length of delay and reason for delay tip slightly in Defendants’ favor
because there has been a more than a three year delay since the indictment.
However, Defendants’ nearly four year acquiescence and silence as to the delay
weighs heavily against them. Defendants never requested retum to Delaware to
stand trial and did not raise a speedy trial claim until March l8, 2016. Further,
there is no evidence that the State intentionally delayed trial. Rather, the State
undertook multiple unilateral efforts to bring the matter to trial, including retuming
Defendants to Delaware.

Finally, the fourth factor weighs heavily in favor of the State because
Defendants have not established (beyond inherent prejudice) that they have been
prejudiced by the delay.

Accordingly, Defendants’ Motions to Dismiss the indictment for a violation
of their right to a speedy trial must be denied.

B. Alleged Due Pr0cess Violation

"The dismissal of an indictment for preindictment delay under Superior
Court Criminal Rule 48(b) and the due process clauses of both the federal and state

constitutions is warranted only if the defendant can establish actual prejudice from

15

61

the State’s delay." The delay must be "found to work some definable or

measurable prejudice to the defendant."éz

Defendants argue that the State’s delay in re-charging Defendants after
dismissing the Burglaiy Second Case in 2007 violates their right to due process.
According to Defendants, they cannot effectively defend themselves against the
felony murder charges because the State has failed to provide discovery explaining
why the State dismissed the Second Degree Burglary Case in 2007, only to indict
the Defendants in 20l2 for felony murder. Specifically, Defendants allege that
they have no information about witnesses who may have implicated Defendants in
federal grand jury proceedings.

The State maintains that Defendants have failed to allege any measurable
prejudice as a consequence of the delay. Rather, the State has represented to the
Court that: (l) Defendants have received all of the material to which they are
entitled to at this time pursuant to Superior Court Criminal Rule l6, and (2) the
State has provided additional discovery under the February 22, 2016 Protective
Order that would not otherwise be discoverable under Rule 16.63

The Defendants’ perceived prejudice relates to dissatisfaction with the state

of discovery, which is govemed by Superior Court Criminal Rule 16 and is still

6’ crippen v. s¢e¢e, 1997 WL 398919, et *2 (Dei. 1997).
62 service v. Smze, 2015 WL 1234489, ar *6(1)@1. 2015).
63 Brown D.l. 53; Harris D.l. 57.

16

ongoing. Accordingly, Defendants conclusory and unsupported allegations of
prejudice are insufficient to establish actual prejudice under Rule 48(b).
C. Statute of Limitations

As noted above, on February 2, 2016, Defendants filed Motions to Dismiss
Counts II-XIII of the indictment based on the statute of limitations. The State did
not oppose dismissal of Counts ll and V-XlII, but opposed dismissal of Counts III
and IV, which allege Felony Murder First Degree in violation of ll Del. C. §
636(3)(2)."’5

In their Motions to Dismiss, Defendants argue that because the felony
murder charges (Count III and IV), rely upon and incorporate by reference charges
which are barred by the statute of limitations, Counts III and IV are likewise time-
barred. Defendants fail to cite any authority in support of this claim.

Pursuant to ll Del. C. § 205(a), prosecution for murder or any class A
felony may be commenced at any time. Accordingly, Counts III and IV (Felony
Murder First Degree) are not barred by the statute of limitations.

IV. CONCLUSION
Counts III and IV (Felony Murder First Degree) are not barred by the statute

of limitations and, after carefully considering the Defendants’ Due Process and

65 Brown D.I. 52; Harris D.I. 73. On March l4, 2()16, the Court issued an order granting the

Motions to Dismiss with respect to Counts II and V-XIII. In an Amended Order, the Court
deferred decision with respect to Counts III and IV pending receipt of Defendant Harris’ reply.

17

Speedy Trial claims, the Court fmds no violation of those rights. Therefore,

Defendants’ Motions to Dismiss Counts III and IV of the Indictment are DENIED.

IT IS SO ORDERED.

    

, President Judge

Defendant Harris filed a reply memorandum on March 18, 2016, which was
subsequently joined by Defendant Brown. In the reply, Defendants raise for the
first time Speedy Trial and Due Process claims based upon the Sixth Amendment
to the United Stales Constitution, Article l, § 7 of the Delaware Constitution, and
Superior Court Criminal Rule 48(b).

For the following reasons, Defendants’ Motion to Dismiss Counts lll and IV
of the lndictment is DENIED.

II. BACKGROUND

On May l7, 2005, Angelo Panaccione’s ("Mr. Panaccione") home in New
Castle County, Delaware, was burglarized. Following an investigation by the New
Castle County Police Department, Defendant William Brown ("Brown") was
arrested and charged with Burglary Second Degree, Felony Theft, and Criminal
Mischief. The case was scheduled for trial in this Court on November 22, 2005.
ln the early morning hours of November 22, 2005, just a few hours before
Mr. Panaccione was scheduled to appear in court as a witness against Defendant
Brown, Mr. Panaccione was murdered.

After a lengthy investigation, on April 3, 2006, Brown and Defendant Earl

Harris ("Harris") were charged with Burglary Second Degree, Felony Theft, and

arguments contained in Defendants’ reply because the Motions to Dismiss were based solely
upon a claim that Counts Il-XIII of the indictment were time-barred by the relevant statute of
limitations. Harris D.l. 65. The Court will consider the merits of Defendants’ Due Process and
Speedy Trial claims because the Court amended the March 14, 2016 Order and deferred decision
on Counts lll and lV pending receipt of the reply.

3

Conspiracy Second Degree in connection with the events that occurred at Mr.
Panaccione’s home the morning of the murder (the "Burglary Second Case"). On
May 9, 2006, Defendants were taken into custody on those charges and released
two days later after posting secured bail. On March l, 2007, the State dismissed
the Burglary Second Case against both Defendants.

On July 2, 2012, Defendants were indicted for Mr. Panaccione’s murder. At
the time of the indictment, Brown was incarcerated in a Federal Correctional
institution in Maryland with an anticipated release date of August 2016, and Harris
was incarcerated in New Jersey with an anticipated release date of August 2022.7

III. ANALYSIS
A. Alleged Speedy Trial Violation

The right to a speedy trial is guaranteed by the Sixth Amendment to the
United States Constitution and Article I, § 7 of the Delaware Constitution. In
Barker v. Wingo, the United States Supreme Court adopted a balancing test to
determine whether a defendant’s right to a speedy trial has been violated.g Under
Barker, the Court must weigh the conduct of the prosecution and the defendant by
considering four factors: (l) the length of delay; (2) the reason for the delay; (3)

the defendant’s assertion of the right to a speedy trial; and (4) prejudice to the

7 Brown D.l. 28; Harris D.l. 3.0.

8 Barker v_ Wzngo, 407 U.s. 514, 530 (1972)-,

defendant.9 No single factor is conclusive, "[r]ather they ‘are related factors and

must be considered together with such other circumstances as may be relevant."’lo

1. Length of Delay

"The right to a speedy trial attaches as soon as the defendant is accused of a

>)ll

crime through arrest or indictment, whichever occurs first. In this case,

Defendants claim that the length of delay is eight years_beginning in 2007 when
the State dismissed the Burglary Second Case. But this is not correct. Defendants
were indicted for Murder First Degree and Felony Murder First Degree (the only
remaining charges from the indictment) on July 2, 20l2. Thus, the length of delay
for the charges at issue is approximately three years and ten months.

Unless the delay between the arrest or indictment and the trial is "lengthy
enough to be presumptively prejudicial, there is no need to inquire into the

nlz

remaining factors. The length of delay "is necessarily dependent upon the

3

peculiar circumstances of the case,"] and "[a] longer period of delay can be

° 1¢1_

10 Mz`a'a’lebrook v. State, 802 A.2d 268, 273 (Del. 2002) (quoting Barker, 407 U.S. at 533); State
v. Lewz`.s', 2002 WL 1335304, at *l0 (Del. Super. June 17, 2002) ("[T]he facts of the individual
case are determinative on the issue of whether a violation of an accused’s speedy trial rights has
occurred.").

"1¢1_

12 Hicks v. State, 2011 WL 2937393, at *2 (Del. 20ll); Barker, 407 U.S. at 530; Mz'a'a’lebrook,
802 A.2d at 273-74.

‘3 Barker, 407 u.s. 31530_31; Mzddzebro@k, 802 A.zd ar 273-74.

5

tolerated for serious, complex charges, such as murder in the first degree."m The
Delaware Supreme Court has held that, "if the delay between arrest or indictment
and trial exceeds one year, the Court generally should consider the other Barker
factors."l§ Consequently, the Court will conduct a full Barker analysis.

2. Reason for Delay

"Different weights are assigned to different reasons for the delay."lé The
Court must look at the conduct of the prosecution, defendants, and the particular
circumstances of the case. For example, "[a] deliberate attempt to delay the trial in
order to hamper the defense" will weigh heavily against the State.w However, "a

valid reason, such as a missing witness, may justify appropriate delay and will not

weigh against the State."]g

As noted above, Defendants were indicted on July 2, 2012. On
September 27, 2012, the State sent a letter to the Court informing the then-assigned
'ud e]g that both Defendants were incarcerated in other `urisdictions, and the State
J § J

suggested that counsel should be appointed for each Defendant for the purposes of

"‘ skinner v. s¢aza, 575 A.zd 1108, 1116 (1)@1. 1990); Barker, 407 U.s. ar 531 (“Ta take but ana
example, the delay that can be tolerated for an ordinary street crime is considerably less than for
a sei‘if;=:z,`:s@ co'm"§)l:é:x c::z"nspi_`racy ch;§'r’§§'e,°’).

'5 .;c::¢aa;,»a.r a _;$;r-f:_a¢a,  WL 6'1::'»§_.:__,_§1'1;.3, at *7 (1)@1. 2011) wang s/a'anar, 575 A.zd ar 1116
("[T]he State concedes that the period of [approximately one year between arrest and trial] is
fai:."‘-'i-‘i‘-s`ll`l'_§j,,="-_».zv::z~§j_, -§‘£02 `:~‘».,,"~»3`.~_:?.!‘}-;'1__"£. 274.

" Barkar, 407 U.s. a1531.

18 Midcllebrook, 802 A.Zd at 274; Skz`nner, 575 A.Zd at l l 16.

19 On February 4, 2015, this case was reassigned to the current judge for all purposes until final
disposition. Brown D.I. 20; Harris D.I. 16.

   

discussing scheduling and procedures to secure the Defendants return to Delaware
for trial.zo The Court agreed, and notified the Public Defender’s Office ("PDO")

and the Office of Conflict Counsel ("OCC") that the State’s request for
appointment of counsel was granted.zl On July 15, 2013, the State sent a letter to
the Court (copying the PDO) informing the Court that the Defendants were still
incarcerated out-of-state and that the PDO had not yet assigned counsel.zz The

State further advised it was "desirous of bringing the matter to trial in a timely

24

fashion." The Court responded on July 26, 2013, stating that counsel needed to

25

be assigned before a scheduling conference could occur. The Court copied the

PDO and OCC on this communication.% That same day, the PDO responded,
stating it could not conduct its conflict evaluation until the Defendants were in the
custody of the Delaware Department of Correction and the State provided a
witness list to the PDO.”

ln a communication to the Court dated August 21, 2013, the State pointed
out that under Brutonzg the PDO could not represent both Defendants, and

therefore, suggested that it would be most expedient to assign a conflict attorney to

20 Brown D.I. 8; Harris D.I. 9.

2' Brown D.1.9;Harris D.I. 10.

22 Brown D.I. l0; Harris D.I. ll.

24 Brown D.I. 10; Harris D.I. 11

25 Brown D.I. 65; Harris D.I. 69.

26 Brown D.I. 65; Harris D.I. 69.

27 Brown D.I. 65; Harris D.I. 69.

28 ramon v_ united s¢a¢es, 391 U.s. 123 (1968).

7

represent one of the Defendants (rather than waiting until Defendants were
returned to Delaware).” The PDO responded that it was still unable to conduct its
conflict evaluation (because the Defendants were not in Delaware), and explained
"[f]or the PDO to attend an office conference and represent the interests of the
individuals who have not sought our services would be an ethical breach."m

The State returned Brown to Delaware on August l3, 2014, and the PDO
representation was effective August 18, 2014.3' On September 26, 2014, the State
sent a letter to the PDO informing the PDO of a potential conflict with its
representation of Brown,” describing in detail seven witnesses” that would be

called in the State’s case-in-chief that the PDO had previously represented.34 At an

29 Brown D.l. 65; Harris D.l. 69.

30 Brown D.l. 65; Harris D.l. 69.

3 ' Brown D.l. l4, 66. There was a clerical error in the original opinion with respect to the date
Brown was returned to Delaware. This opinion correctly reflects that Brown was returned to
D:»:;fl_azekfa't-;i: on August 13, 2014.

32 B‘I_'L‘zi>';t`i, D.l. l6 ("We wish to inform you of a potential conflict that may exist in your office’s
representation of William J. Brown in the above-captioned case. Our review of the criminal
histories of the State’s witnesses has disclosed that a number of them have previously been
represented by various attorneys that are, or were, in the employ of the Office of the Public
Defender.").

33 Id. For example, "[o]ne of these witnesses, described herein as ‘Cl,’ is a person to whom your
client confessed. Cl has a lengthy criminal history. Cl was represented by attomeys in your
office in separate felony cases in 2006, 2005, l999, 1998 (two cases), l997 (two cases), 1995,
and 1993."1¢1'.

34 Id. A relevant excerpt from the letter is as follows:

By way of background, we should note that the investigation that preceded the
indictment in this case was lengthy and complex. The murder that led to the
instant indictment occurred in November of 2005. Dozens of civilian witnesses
were interviewed over the intervening years. We expect that many of these
witnesses will be called in the State’s case-in-chief. Because the indictment
alleges that your client committed murder to prevent a victim-witness from

8

October 31, 2014, office conference, the PDO informed the Court and the State
that it had no good-faith basis to declare a conflict because the State was unwilling
to provide the names of the witnesses.35 Consequently, the Court declared that the
PDO had a conflict in Brown’s case based on the State’s representation that there
were at least seven significant witnesses who had been represented by the PDO on
multiple occasions.36 Pursuant to the Court’s October 31, 2014 order, the PDO
declared a conflict of interest in Brown’s case that same day, and the OCC

37 The Court signed an order appointing that

assigned conflict counsel to Brown.
counsel on November 13, 2014.38
Harris was returned to Delaware on November 14, 2014.39 The OCC

assigned Harris conflict counsel, and the Court appointed that counsel on

December 5, 2014.40

testifying against him (in a then-pending Burglary Second case), we are unwilling
to disclose the names of our witnesses. Instead, we have summarized the
information that we trust will help you begin the process of determining whether a
conflict, in fact, exists.
35 The transcript of the October 3l, 2014 office conference held by the then-assigned judge was
not in the Court’s file at the time the original opinion was issued. Having received the official
transcript of that office conference, the Court has modified its opinion to include additional
details relating to the PDO’s conflict of interest in Brown’s case. Brown D.I. 72 (October 31,
2014 Office Conference Transcript). Brown D.I. 7l & Harris D.I 76 (June 3, 2006 Letter to
Counsel)
3"’ Brown D.I. 72.
37 Brown D.I. 18.
38 Brown D.I. 18.
33 Harris D.I. 12, 71.
40 Harris D.I. l5. The Court is unable to ascertain from the record when the PDO determined it
had a conflict of interest in Harris’ case.

While the State could have been more expeditious in seeking Defendants’
extradition, "[i]t is well established that ‘a defendant who prolongs a matter can
not then blame the result solely on the acts or omissions of the prosecution."42 At
the time of indictrnent, a Rule 9 Warrant and Authorization for Extradition was
issued for each Defendant.43 Although Defendants knew about the pending
charges in Delaware since 2012, at no point did Defendants request to be returned
to Delaware to stand trial.

l\/[oreover, pursuant to ll Del. C. § 2542, the Uniform Agreement on
Detainers ("UAD"), once the State indicts a prisoner who is incarcerated in another
state and against whom a detainer is lodged, a prisoner may request extradition for
purposes of trial.44 According to the State, a detainer for Harris was lodged with
the Department of Corrections for the State of New Jersey on April 3, 2013, and a
detainer for Brown was lodged with the Federal Bureau of Prisons on
May 7, 2014.45

Defendants did not request to be returned to Delaware for trial pursuant to

the UAD, which would have obligated the State to bring them to trial within 180

42 Bdzzer v. S¢d¢e, 2009 WL 1387640, ar * 3 (D@l. 2009) (quoring stare v_ Key, 463 A.zd 633, 637
(13@1.1933)).

43 Brown D.I. 2, 3; Harris D.1.2, 3.

‘*" Brd@e v. s¢dre, 781 A.zd 544, 548 (Del. 2001), holding mdd¢yzed by Bdker v. S¢d¢e, 906 A.zd
139 °{€I, 2006);  v. Ri?§§_.2003 WL 1903768, at *2 (Del. Super. Apr. l7, 2003).

45 Bz_.;'»'wd. D.I. 66-.;. travis D.I; 

10